                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


LINCOLN MANOR REDEVELOPMENT LLC,

                  Plaintiff,

      v.                                          Case No. 19-cv-446-pp

CARSON COMBS,

                  Defendant.


 ORDER ADOPTING RECOMMENDATION (DKT. NO. 6), DENYING MOTION
 FOR ORDER GRANTING IMMEDIATE STAY OF EXECUTION OF WRIT OF
         RESTITUTION (DKT. NO. 3) AND DISMISSING CASE


      On March 6, 2019, the plaintiff—a landlord—filed this case in Racine

County Circuit Court, alleging that the defendant—a tenant—failed to pay rent

for several months. Dkt. No. 1. The plaintiff asked the state court to order

repossession of the property and monetary damages. The state court issued a

judgment against the defendant on March 25, 2019. Id. The next day, the

defendant asked the state court to reconsider its judgment; the court declined

to do so on March 27, 2019. Dkt. No. 1-1 at 22, 43. The state court issued a

writ of restitution, ordering the sheriff to remove the defendant and his

personal property—to evict him—within ten days. Id. at 42. On March 28,

2019, the defendant filed a notice of removal to federal court, a motion to stay

the writ of restitution and a motion to proceed in federal court without

prepayment of the filing fees. Dkt. Nos. 1, 2, 3. Magistrate Judge Nancy Joseph

granted the motion to proceed without prepayment of filing fee, but

recommended that this court dismiss the case for lack of subject-matter


                                        1
jurisdiction. Dkt. Nos. 5, 6. The deadline for objecting to that recommendation

has passed, with no party objecting.

      Under Federal Rule of Civil Procedure 72(b), if a party does not object to

a magistrate judge’s report and recommendation, the district court reviews the

recommendation for clear error. Fed. R. Civ. P. 72(b); Johnson v. Zema Sys.

Corp., 170 F.3d 734, 739 (7th Cir. 1999) (citations omitted). This court must

decide only whether Judge Joseph’s report and recommendation are clearly

erroneous. The court concludes that they are not.

      Judge Joseph first concluded that the Rooker-Feldman doctrine

precluded this court from reviewing or interfering with the state court’s

judgment. Dkt. No. 6. The Rooker-Feldman doctrine provides that lower federal

courts do not have jurisdiction to review decisions of state courts in civil cases.

See Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 283-84

(2005); Hemmer v. Ind. State Bd. of Animal Health, 532 F.3d 610,613 (7th Cir.

2008). Rooker-Feldman deprives federal courts of subject matter jurisdiction

where a party, dissatisfied with a result in state court, sues in federal court

seeking to set aside the state-court judgment and requests a remedy for an

injury caused by that judgment. See Exxon Mobil, 544 U.S. at 283-84; All

Nations Church v. City of Chi., 486 F.3d 286, 292 (7th Cir. 2007). If the injury

the party complains of resulted from, or is inextricably intertwined with, a state

court judgment, lower federal courts cannot hear the claim. Taylor v. Fed. Nat’l

Mortgage Ass’n., F.3d 529, 532-33 (7th Cir. 2004). A litigant may not attempt

to circumvent the effect of Rooker-Feldman and seek a reversal of state court

judgment simply by casting the complaint in the form of a civil rights claim.

Holt v. Lake Cty. Bd. of Comm’rs., 408 F.3d 335, 336 (7th Cir. 2005).




                                         2
      The defendant alleges that he has been injured by the state court’s

adverse judgment and the fact that it granted the writ of restitution. Under

Rooker-Feldman, this court does not have subject-matter jurisdiction to review

the state court judgment. The defendant cannot side-step this problem by

styling his claim as a civil rights claim. Judge Joseph did not commit clear

error when she concluded that Rooker-Feldman deprives this federal court of

jurisdiction.

      Judge Joseph also concluded that even if Rooker-Feldman hadn’t

deprived this court of jurisdiction, the court does not have diversity jurisdiction

under 28 U.S.C. §1332 because the amount in controversy does not appear to

meet or exceed the $75,000 threshold required for federal jurisdiction. Dkt. No.

6 at 5. This court agrees; Judge Joseph’s conclusion that the court does not

have diversity jurisdiction is not clearly erroneous.

      Judge Joseph also concluded that this federal court does not have

federal question jurisdiction under 28 U.S.C. §1331, because the defendant’s

claims do not “arise under the Constitution, laws, or treaties of the United

States.” 28 U.S.C. §1331. Federal question jurisdiction attaches when federal

law creates the cause of action asserted, or when a state law claim “‘necessarily

raise[s] a stated federal issue, actually disputed and substantial, which a

federal forum may entertain without disturbing any congressionally approved

balance’” of federal and state power. Merrill Lynch, Pierce, Fenner & Smith Inc.

v. Manning, 136 S. Ct. 1562, 1569–70 (2016) (quoting Grable & Sons Metal

Products, Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 314 (2005)). The federal

question must be an essential element of the plaintiff’s complaint to provide

grounds for removal. People v. State of Ill. v. Kerr-McGee Chem. Corp., 677

F.2d 571, 575 (7th Cir. 1982). District courts must narrowly construe the


                                         3
removal statute and resolve any doubts about the propriety of removing a case

against allowing removal. Wirtz Corp. v. United Distillers & Vintners N. Am.,

Inc., 224 F.3d 708, 715 (7th Cir. 2000).

      The complaint does not state a federal question. It is an eviction action,

and a routine state-court eviction action does not “necessarily raise a stated

federal issue, actually disputed and substantial.” Judge Joseph noted that for

the first time in his motion to reconsider, the defendant appeared to try to

assert a defense on the basis of federal housing regulations, but concluded

that an issue raised for the first time in a defense was neither necessary nor

actually disputed. Dkt. No. 5 at 4. The court agrees; this conclusion was not

clearly erroneous.

      In sum, this case does not belong in federal court, and this federal court

has no jurisdiction to hear it.

      The court ADOPTS Judge Joseph’s recommendation that this court

dismiss the case for lack of subject-matter jurisdiction. Dkt. No. 6.

      The court DENIES the defendant’s motion for order granting immediate

stay of execution of writ of restitution entered by Racine County Circuit Court

on March 27, 2019. Dkt. No. 3.

      The court ORDERS that this case is DISMISSED.

      The clerk will enter judgment accordingly.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty (30) days of the entry of

judgment. See Fed. R. of App P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).


                                         4
      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Rule 59(e) must be filed within twenty-eight (28) days of the entry of

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

Any motion under Rule 60(b) must be filed within a reasonable time, generally

no more than one year after the entry of judgment. The court cannot extend

this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects the parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 8th day of July, 2019.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          5
